


Exhibit 10.21

 

AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

This Amendment to the Transition Services Agreement, dated November 27, 2002,
(“Amendment”) is made and entered into by and between Limited Brands, Inc.
(“Limited Brands”) and Lerner New York Holding, Inc. and New York &
Company, Inc., successor in interest to New York & Co. Group, Inc.
(collectively, “Buyer” and/or “Lerner”).  Defined terms that are used but not
defined herein shall be as defined in the Agreement between Limited Brands and
Buyer.  The Parties wish to amend the Agreement and Schedules as described
below.  It is therefore agreed as follows:

 

1. In Schedule III to the Agreement, Item 6 Outbound Transportation To
E-Commerce Distribution Center, is added: “6.1  Limited Brands agrees to provide
to Buyer outbound transportation services from the Limited Brands distribution
center in Columbus, Ohio to the E-commerce distribution center in Martinsville,
Virginia in support of Buyer’s e-commerce operations provided under this
Agreement.  In regard to outbound transportation services, the following will
apply:

 

a.               All costs associated with outbound transportation services from
the Limited Brands distribution center in Columbus, Ohio to the E-commerce
distribution center in Martinsville, Virginia in support of Buyer’s e-commerce
operations provided under this Agreement by Limited Brands shall be determined
by and charged to Buyer using the mutually agreed Specific Billing Method (as
defined in Transition Services Agreement, Article 3, Section 3.01).  The
mutually agreed upon price for outbound transportation services shall be $1.62
USD per carton from February 3, 2008 to August 2, 2008 and $1.75 USD per carton
from August 3, 2008 to January 31, 2009.  Changes in pricing for future fiscal
years will be communicated by Limited Brands through the budget guidance process
at the start of each fiscal year.

 

2.               This Amendment is supplementary to and modifies the Agreement. 
This Amendment shall be incorporated as part of the Agreement. The terms of this
Amendment supersede provisions in the Agreement only to the extent that the
terms of this Amendment and the Agreement expressly conflict.  However, nothing
in this Amendment should be interpreted as invalidating the Agreement, and
provisions of the Agreement will continue to govern relations between the
parties insofar as they do not expressly conflict with this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Lerner New York Holding, Inc.

 

Limited Brands, Inc.

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

By:

/s/ Mike Sherman

 

 

 

 

 

Name:

Ronald W. Ristau

 

Name:

Mike Sherman

 

 

 

 

 

Title:

President and Chief Financial Officer

 

Title:

SVP Transportation & Logistics

 

 

 

 

 

Date:

July 17, 2008

 

Date:

July 7, 2008

 

 

 

 

 

 

 

 

New York & Company, Inc.

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

 

 

Name:

Ronald W. Ristau

 

 

 

 

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

Date:

July 17, 2008

 

 

 

--------------------------------------------------------------------------------
